            Case 1:20-cv-03097-AKH Document 77 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ELVA CONSTANCE CUNNINGHAM
 and DARIA ROSS,

                        Plaintiffs,              Civil Action No. 20-cv-03097-AKH

                       v.

 GENERAL MOTORS LLC; UWE                         Electronically Filed
 ELLINGHAUS, MELODY LEE,
 NATHAN TAN, SHANNON E.
 WALLACE, TONYA HALLETT, JOHN
 and JANE DOE, 1, 2, 3, etc.,

                        Defendants.


       DECLARATION OF DEFENDANT UWE ELLINGHAUS IN SUPPORT OF
                       HIS MOTION TO DISMISS

       1.       I, UWE ELLINGHAUS, am over the age of 18 and make the following

Declaration.

       2.       I have been named as a Defendant in the above-referenced matter.

       3.       I submit this Declaration in support of my Motion to Dismiss.

       4.       I live and work in Munich, Germany, and I have no current plans to live or work

in New York.

       5.       I am a citizen of Germany and not a citizen of the United States.

       6.       I was formerly employed by PIMS Co., a subsidiary of GM, which is incorporated

in Delaware with its principal place of business in Detroit, Michigan.

       7.       While an employee of PIMS Co., I was assigned to work at Cadillac Brand of GM

in New York, New York.

       8.       My contract with PIMS Co., expired on December 31, 2017.

       9.       I lived in New York from November of 2013 until February, 2018.
Case 1:20-cv-03097-AKH Document 77 Filed 10/08/20 Page 2 of 2
